El Juez Asociado Señor Sñyder
emitió la opinión del tribunal.
La corte de distrito dictó resolución contra Federico Ramos Antonini ordenándole le pasara $75 mensuales a su es-posa para alimentos. El 27 de diciembre de 1946 la esposa radicó una moción solicitando que se citara a su esposo de-mandado para que mostrara las causas por las cuales no debía ser condenado por desacato al no cumplir con los pa-gos correspondientes a los meses de octubre, noviembre y diciembre de 1946. La orden para mostrar causa fué dic-tada el 13 de febrero de 1947 y se celebró una vista el 28 del mismo mes. El 11 de marzo de 1947 la corte inferior dictó resolución declarando sin lugar la moción sobre desa-cato del esposo; el 2 de junio de 1947 declaró sin lugar una moción de reconsideración. De estas dos últimas resolucio-nes la esposa ha establecido recurso de apelación.
Sostiene la apelante, entre otras cosas, que la corte de distrito cometió manifiesto error al apreciar la prueba. La corte inferior halló probado que “El demandado devenga como empleado del Gobierno Insular, un sueldo de $317 mensuales. De dicha suma debe satisfacer las siguientes obligaciones mensuales: $85 a la Asociación *355de Empleados del Gobierno Insular;' $30 a su señora ma-dre; $45 para gastos personales de almuerzo y transpor-tación a, y desde, su trabajo; $83 a varios Rijos; $50 a un Rijo estudiante en Méjico. Está obligado, además, a pagar intereses y a amortizar deudas incurridas con motivo de enfermedades y estudios de sus Rijos y a atender a sus de-más gastos y necesidades personales.” El récord contiene suficiente evidencia para Rallar probados los RecRos que pre-ceden. En su consecuencia los aceptamos. Sin embargo, no podemos convenir con la conclusión a que llegó la corte de distrito en relación con estos RecRos.
La posición asumida por la corte inferior fué que “El demandado Ra estado imposibilitado de satisfacer a la de-mandante las pensiones alimenticias atrasadas por carecer de dinero efectivo con que satisfacerlas y no serle suficiente el sueldo que recibe para atender a todas sus necesidades ya que para atenderlas Ra tenido que incurrir en deudas por la suma de $2,000.” Sigue diciendo la corte que “Hemos encontrado - enteramente satisfactoria la explicación que Ra dado el demandado de su imposibilidad de pagar las pensio-nes alimenticias . . . ”. Por consiguiente resolvió que el de-mandado no Rabia voluntaria y obstinadamente desobede-cido su sentencia y no Rabia cometido el desacato imputádole.
En apoyo de este resultado, la corte de distrito citó nues-tro lenguaje en el caso de Villa v. Corte, 45 D.P.R. 879, 900, al efecto de que “ . . .no debe encarcelarse a una persona condenada al pago de alimentos a menos que se demuestre una voluntaria y obstinada desobediencia a las órdenes de la corte. Si el cónyuge obligado por la sentencia demuestra que no puede pagar y ofrece una excusa justa y razonable, la corte debe exonerarle de toda culpa, ya que sus actos no revelan desobediencia al mandato judicial.” También des-cansó la corte en lo que resolvimos en Rivera v. Torres, 56 D.P.R. 583, con respecto a que cuando la condición econó-mica de un esposo es tal que no le permite cumplir una or-*356den de alimentos, no se le pnede castigar por desacato por dejar de cumplirla. Véase también, Quiñones v. Corte, 54 D.P.R. 189.
Pero en el caso de Torres los hechos eran que el esposo no tenía fondos o fuente de ingreso alguna. Por tanto es-taba imposibilitado de dar cumplimiento a la orden de la corte. De igual manera, el lenguaje citado del caso de Villa incluye la afirmación de que “ ... el cónyuge obligado por la sentencia demuestra que no puede pagar . . . ”. Aquí los hechos son diferentes. El esposo admite que tiene un in-' greso sustancial. Su única excusa es que sus otros gastos, aun sin contar los alimentos de su esposa, sobrepasan sus ingresos. Aceptando como cierta dicha contención, nO' es suficiente, por sí sola, para exonerarlo por no cumplir con la orden de la corte. La resolución ordenándole el pago de $75 mensuales fué dictada en 1944. El demandado no ha hecho esfuerzo alguno para obtener la reducción de la can-tidad por el fundamento de que la suma era en exceso de lo que podía pagar. Y lo más importante del asunto es que no distribuyó proporcionalmente sus ingresos entre sus de-pendientes, incluyendo a su esposa, durante los meses en cuestión. Por el contrario, sin acudir a la corte inferior,, el demandado aparentemente dió por sentado que como no percibía suficientes ingresos para hacer frente a todas sus obligaciones, tenía derecho por sí mismo a dedicar sus in-gresos a pagar otras obligaciones y dejar a su esposa huér-fana de ayuda durante más de tres meses, sin ayudarla en lo más mínimo. Convenimos con la corte de distrito que el dejar de efectuar un pago a tenor con una orden de ali-mentos, no exige automáticamente que se declare al deman-dado incurso en desacato. Pero bajo los hechos que encon-tró probados la corte inferior y la doctrina establecida en nuestros casos, resolvemos que el demandado en este caso deliberadamente infringió la orden de la corte y en su con-secuencia era culpable de desacato.
*357Eesta tan sólo el problema de la sentencia a ser dic-tada contra el demandado. “El sentido común reconocería que esa conducta puede equivaler tanto a un desacato civil como a uno criminal. Los mismos actos pueden justificar a una corte a recurrir a medidas coercitivas y punitivas. El disponer de ambos aspectos del desacato en un solo proce-dimiento parece ser a lo menos una práctica conveniente.” United States v. United Mine Workers of America, 330 U. S. 258, 298-99. Si el desacato criminal y el civil son vistos conjuntamente, deben otorgarse al demandado todas las pro-tecciones que se conceden en un caso criminal. Id., págs. 298-300,
Hasta donde sabemos, el demandado durante el juicio tuvo el beneficio de todas las protecciones que se le conce-den a los acusados en procedimientos criminales. Por tanto, la corte inferior estaba en libertad de condenar al deman-dado por desacato criminal o civil,, o ambos. Frecuente-mente la resolución más efectiva en los casos de alimentos es declarar al demandado incurso en desacato civil y orde-nar la encarcelación indefinida basta que éste cumpla con la orden. Dubón v. Casanova, 65 D.P.R. 835; Germán v. Corte, 63 D.P.R. 612. Quizá ésta fué la sentencia que de-bió pronunciarse en este caso. Pero debido al tiempo trans-currido, la necesidad del demandado de distribuir sus in-gresos entre sus dependientes, incluyendo su esposa, y to-das las otras circunstancias concurrentes, creemos aconse-jable, en vez de dictar nuestra propia sentencia, devolver el caso a la corte de distrito, que oyó la evidencia, para que ésta dicte la sentencia adecuada por desacato civil o criminal, o por ambos. Corresponde a dicba corte determinar en primera instancia cuál es el mejor curso a seguir en este momento.

La resolución de la corte de' distrito será revocada y se devolverá el caso para ulteriores procedimientos no incon-sistentes con esta opinión.